Mr. JUSTICE JOHNSON, dissenting: I agree with the opinion of the majority that the evidence presented by plaintiff suggests that a negative caster and soft rear suspension are in fact dangerous conditions. I am of the opinion, however, that the unrebutted evidence proffered by plaintiff was sufficient to raise a jury question on the other two elements necessary for a prima facie case of strict products liability under Suvada v. White Motor Co. (1965), 32 Ill.2d 612, 210 N.E.2d 182 — namely, that the allegedly unreasonably dangerous condition of the truck existed when it left the control of the manufacturer, and that the defect was the cause of plaintiff’s injuries. Therefore, I respectfully dissent from the opinion of the majority. The rule to be applied by a trial judge in a case heard before a jury was enunciated thusly by our supreme court in Pedrick v. Peoria & Eastern R.R. Co. (1967), 37 Ill.2d 494, 229 N.E.2d 504, 513: “[Vjerdicts ought to be directed and judgments n.o.v. entered only in those cases in which all the evidence, when viewed in its aspect most favorable to the opponent, so overwhelmingly favors movant that no contrary verdict based on that evidence could ever stand.” Applying the Pedrick rule to the facts in this case, I do not believe that the directed verdict was proper. To support his theory that an unreasonably dangerous condition existed when the truck left the manufacturer’s control, plaintiff attempted to offer into evidence a test vehicle made from another 1962 Model C 1404 half-ton truck. The trial court refused to allow the jury to hear testimony concerning this test vehicle. In my opinion, this exclusion was prejudicial error. .... . . Admissibility of the evidence proffered here depends upon a foundational showing that there is substantial similarity between the tests and the actual conditions. (Thomas v. Chicago Transit Authority (1969), 115 Ill.App.2d 476, 253 N.E.2d 492.) Perfect identity between experimental and actual conditions is neither attainable, nor required, and dissimilarities affect the weight of the evidence rather than its admissibility. See Ramseyer v. General Motors Corp. (8th Cir. 1969), 417 F.2d 859; Lever Brothers Co. v. Atlas Assurance Co. (7th Cir. 1942), 131 F.2d 770. In this case, plaintiff offered to show that the actual vehicle was unchanged in all material respects from the time of its purchase to the date of the accident. His expert witness, an automotive design specialist, stated outside the presence of the jury that the composition of the actual crash vehicle was ascertainable from the purchase invoice, serial number, and manuals prepared by the defendant. Plaintiff’s expert further explained that the duplication of the actual vehicle had been identical and exact in all respects material to handling characteristics, and that the duplicate truck had the same front end assembly, steering mechanisms, suspension system, and curb load as that of the actual crash vehicle. By virtue of the directed verdict, defendant was not required to introduce any evidence as to how the test vehicle differed from the actual buck if, in fact, there was a substanbal difference. In Sherman v. City of Springfield (1966), 77 Ill.App.2d 195, 222 N.E.2d 62, we held that the exclusion of plaintiff’s exhibit consisting of a pipe and reducer unit which was nearly idenbcal to that involved in the accident was error where the actual pipe and reducer unit was unavailable. In Ramseyer v. General Motors Corp. (8th Cir. 1969), 417 F.2d 859, the results of tests performed upon a set of gears which was substantially similar to an allegedly defective set of gears were admitted even though the test gears had never been subjected to road conditions. The court held that it was proper for the jury to consider the evidence of the experiments for whatever worth it had. The majority cites Larson v. Thomashow (1974), 17 Ill.App.3d 208, 307 N.E.2d 707, a case in which plaintiffs contended that the mere fact the drive shaft fell out of a vehicle was sufficient to draw the inference that the product was defective when it left the control of the manufacturer, and we affirmed a directed verdict for the defendant. However, Larson is unlike the case at bar. Here, plaintiff did not attempt to rely upon the doctrine of res ipsa loquitur but offered circumstantial evidence to support his position, thereby following our holding in Larson that it was necessary in a strict products liabiltiy case to produce either direct or circumstantial evidence that would allow the jury to draw a reasonable inference that the defect in the product existed at the time it left the manufacturer’s control. Further, we noted in Larson a relaxation of the burden of proof of a plaintiff in a strict products liability action and made the following observations that bear upon the age of the vehicle in this case: the defect which precipitates the unreasonably dangerous condition of the product need not manifest itself immediately (Spotz v. Up-Right, Inc. (1972), 3 Ill.App.3d 1065, 280 N.E.2d 23), and the question of the normal useful life of a product is properly determined by the jury. (Dunham v. Vaughn & Bushnell Mfg. Co. (1969), 42 Ill.2d 339, 247 N.E.2d 401.) In the instant case, these determinations were removed from the jury’s consideration by the directed verdict which, I believe, was error. Lastly, I belive that the trial court erred in preventing the jury from determining whether the alleged defect was the proximate cause of plaintiff’s injuries. Defendant has argued .that there are many possible causes of the accident involved here. However, as the majority notes, it is not incumbent upon a plaintiff in a strict products liability case to disprove all other possible causes of injury. Where there. is sufficient evidence based upon the testimony of several witnesses to substantiate the claimed cause of injury, a jury question is presented as it is only necessary that the conclusion reached by the jury be based on an inference that is, itself, reasonable under the facts. Spotz v. Up-Right, Inc. (1972), 3 Ill.App.3d 1065, 280 N.E.2d 23; Foster v. Union Starch & Refining Co. (1956), 11 Ill.App.2d 346, 137 N.E.2d 499. Ronald Maerz testified that the steering characteristics of the truck remained unchanged from the time he first drove it shortly after its delivery until tire date of the accident. There was also evidence by plaintiff’s expert witnesses that an applied weight caused the rear end of the truck to sag in a manner consistent with the installation of substandard prototype springs rather than the appropriate heavy-duty springs and that such a condition could have caused unsatisfactory handling characteristics. An adverse witness to plaintiff, Michael P. Holcomb, stated that the steering characteristics of the truck as described by Maerz were caused by negative caster and that the truck would have been seriously overloaded in the absence of heavy-duty springs. This evidence was unrebutted and sufficient, I believe, for the jmy to draw a reasonable inference that an alleged defect in the truck was the proximate cause of plaintiff’s injuries. In view of the foregoing, I would reverse the judgment of the circuit court of Cook County and remand the' cause for a new .trial.